                                                                                                Case 2:20-cv-02149-KJD-NJK Document 12
                                                                                                                                    13 Filed 01/12/21
                                                                                                                                             01/13/21 Page 1 of 2



                                                                                     1    CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                     2    Kevin B. Christensen, Esq. (175)
                                                                                          Evan L. James, Esq. (7760)
                                                                                     3    Laura J. Wolff, Esq. (6869)
                                                                                     4    7440 W. Sahara Ave.
                                                                                          Las Vegas, NV 89117
                                                                                     5
                                                                                          (702)255-1718
                                                                                     6    Attorneys for Jeff Corbett, John Jenkins,
                                                                                          Scott Murray, and David Newton
                                                                                     7
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                     8                              DISTRICT OF NEVADA
                                                                                     9
                                                                                          Jeff Corbett, an individual; John Jenkins,   Case No.: 2:20-cv-02149-KJD-NJK
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10   an individual; Scott Murray, an
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                          individual; and David Newton, an
                                                                                     11
                                                                                          individual,                                  STIPULATION AND ORDER
                                                                                     12                                                CONTINUING RESPONSE DUE
                                                                                                                    Plaintiffs,
                                                                                     13                                                DATES
                                                                                          vs.
                                                                                     14
                                                                                          Public Employees’ Retirement System,
                                                                                     15   ex rel. State of Nevada; Las Vegas           FIRST REQUEST
                                                                                     16   Metropolitan Police Department, a
                                                                                          political subdivision of the State of
                                                                                     17   Nevada; and Does I-X, inclusive,
                                                                                     18                             Defendants.
                                                                                     19

                                                                                     20          Undersigned counsel for Plaintiffs and the Public Employees’ Retirement
                                                                                     21   System (“PERS”) hereby stipulate that due to the workload of Plaintiffs’ counsel the
                                                                                     22   response due date for Plaintiffs’ response to PERS’ Motion to Dismiss (ECF No. 9)
                                                                                     23   ///
                                                                                     24   ///
                                                                                     25   ///
                                                                                     26   ///
                                                                                     27   ///
         Case 2:20-cv-02149-KJD-NJK Document 12
                                             13 Filed 01/12/21
                                                      01/13/21 Page 2 of 2




1    and Motion to Stay Discovery (ECF No. 10) is continued from Thursday, January
2    14, 2021 to Thursday, January 21, 2021.
3    CHRISTENSEN JAMES & MARTIN           STATE OF NEVADA ATTORNEY GENERAL
4                                         By: /s/ Ian Carr
     By: /s/ Evan L. James
5    Evan L. James, Esq. (7760)           Ian Carr, Esq. (13840)
     Daryl E. Martin, Esq. (6735)         Deputy Attorney General
6                                         100 North Carson Street
     7440 W. Sahara Avenue
7    Las Vegas, Nevada 89117              Carson City, Nevada 89701
     Tel: (702) 255-1718                  Tel: (775) 684-1250
8                                         Fax: (775) 684-1108
     Fax: (702) 255-0871
9    Email: elj@cjmlv.com;                Email: icarr@ag.nv.gov
     dem@cjmlv.com                        Attorneys for PERS
10
     Attorneys for Plaintiffs
11

12

13                                       IT IS SO ORDERED.
14
                                         __________________________________
15     Dated: January 13, 2021           UNITED STATES MAGISTRATE JUDGE
16
                                         NANCY J. KOPPE

17

18
19

20

21

22

23

24

25
26

27


                                               -2-
